Citation Nr: 9931106	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the left hip.  

2. Entitlement to service connection for osteoarthritis of 
the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.  He also had subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the RO which 
denied entitlement to service connection for osteoarthritis 
of the left hip and service connection for osteoarthritis of 
the right hip.  In December 1995, the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO, a transcript of which is in the claims folder.  The case 
was remanded by the Board in May 1998 for further 
development.  It is before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1. The veteran's claim for service connection for 
osteoarthritis of the left hip is not plausible.  

2. The veteran's claim for service connection for 
osteoarthritis of the right hip is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for osteoarthritis of the left hip.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999)  

2.  The veteran has not submitted a well-grounded claim for 
service connection for osteoarthritis of the right hip.  
38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On the veteran's August 1976 examination prior to service 
entrance, no pertinent abnormalities were reported.  Review 
of the service medical records, including periodic physical 
examinations; reveal no complaints or findings indicative of 
arthritis of the hips.  The veteran's examination prior to 
separation form active service is not of record.  

On an August 1989 physical examination for purposes of 
enlistment in the Army National Guard, the veteran's lower 
extremities were evaluated as normal. 

Private clinical records and medical statements reflect 
treatment in the late 1980s and 1990s for complaints of pain 
in both hips, worse on the right. During treatment in May 
1989, the veteran was noted to exercise compulsively.  It was 
reported that his right hip had become symptomatic in 
February of 1989 with an X-ray showing mild degenerative 
changes in the right hip.  It was noted that a bone scan had 
been diagnostic for osteonecrosis. During treatment in 1993, 
it was noted that his left hip had begun to bother him.  
Review of X-rays taken a year earlier showed advanced 
arthritis in the right hip and the beginnings of arthritis in 
the left hip.  

On a periodic physical examination conducted by the service 
department in June 1993, osteoarthritis of the right and left 
hips was diagnosed.  

On VA physical examination in June 1994, the diagnoses 
included congenital dysplasia of the hips and osteoarthritis 
of both hips.  

In a January 1996 statement, J. Andrew Hallburg, M.D., 
reported that the veteran had been under his care for four 
years and had recently undergone a right total hip 
replacement.  The veteran's hip problems appeared most 
consistent with avascular necrosis.  This was said to be an 
idiopathic process in most cases and the physician had no 
other explanation for the development of the veteran's 
disease.  The doctor further stated that the cause of this 
disease was never completely certain and it was possible that 
it was simply primary arthritis, which developed early.  It 
did not seem likely that dysplasia was present and if present 
was very mild.  The doctor believed that vigorous exercise 
would probably exacerbate the veteran's hip disability.  

During a December 1995 RO hearing before a hearing officer, 
the veteran said that his bilateral hip disability was 
possibly due to frequent running on hard surfaces with combat 
boots while he was on active duty.  He said that he did not 
notice any problems with his hips during service and he had 
no idea that he had a problem with his hips until about 10 
years earlier.  The veteran also said that his physician was 
unable to pinpoint a cause of his hip disabilities. 

In the Board's remand of May 1998, the RO was instructed to 
contact the National Personnel Records Center, the veteran, 
and the Rhode Island National Guard in an attempt to obtain 
the veteran's examination prior to discharge from active 
service.  Pursuant to the remand instructions, the RO did 
contact all of the above and was informed in each case that 
the veteran's examination prior to discharge from service was 
not in their possession.  


II.  Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A.§ 1131.  (West 1991 & Supp. 1999)  Service connection 
for osteoarthritis may be granted if it manifests to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999)  Service connection may be granted for disability 
due to a disease diagnosed after service when all the 
evidence shows that it was incurred during service.  38 
C.F.R.§ 3.303 (d) (1999)

The threshold question in regard to the issues of service 
connection for a osteoarthritis of the left hip and service 
connection for osteoarthritis of the right hip is whether the 
veteran has met his burden of submitting evidence of well 
grounded (plausible) claims.  If not, the claims must fail 
and there is no duty to assist him in their development.  38 
U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted 
well-grounded claims for service connection for 
osteoarthritis of the left hip and osteoarthritis of the 
right hip.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical testimony) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)

The evidence of record reveals that the veteran currently has 
osteoarthritis in both hips.  Thus, the first requirement for 
a well-grounded claim under the Caluza requirement has been 
met.  However, the veteran's service medical records show no 
complaints or findings indicative of osteoarthritis of the 
hips.  The first clinical evidence of osteoarthritis of the 
hips dates from 1989, almost 10 years subsequent to his 
discharge from active service.  Therefore, the second 
requirement for well-grounded claim under the Court's 
criteria in Caluza has not been met.  In addition, there is 
no competent medical evidence in the claims folder which 
relates the veteran's osteoarthritis of the hips to his 
period of service.  While the veteran may believe that his 
osteoarthritis of the hips is related to his period of active 
service, as a layman (i.e., a person without medical training 
or expertise), he is not competent to render a medical 
opinion regarding a relationship between his current 
osteoarthritis and service.  See Espiritu, supra.  Therefore, 
the third criteria for a well-grounded claim under the Caluza 
standard has also not been met.  Since that is the case, the 
veteran's claims for service connection for osteoarthritis of 
the left hip and osteoarthritis of the right hip are not well 
grounded and must be denied.


ORDER

Service connection for osteoarthritis of the left hip is 
denied.  

Service connection for osteoarthritis of the right hip is 
denied



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

